Citation Nr: 0533106	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-21 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a laceration of the right index finger.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to 
September 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 RO decision, which granted service 
connection and assigned an initial noncompensable rating for 
residuals of a laceration of the right index finger.  The 
veteran appealed for a higher rating.  Then, in a June 2003 
decision, the RO granted a 10 percent rating for the service-
connected residuals of a laceration of the right index 
finger, and the veteran continued his appeal for a higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  From the time service connection was established, the 
veteran's residuals of a laceration of the right index finger 
have been shown to be productive of weakness (4/5 strength) 
and deformity; the clinical findings show full range of 
motion of the finger.  

3.  Beginning February 22, 2005, the veteran's service-
connected residuals of a laceration of the right index finger 
are shown to also involve wholly sensory nerve damage 
producing minimal deficit.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for residuals of a laceration of the 
right index finger, based on orthopedic manifestations, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5229 (2005).

2.  Beginning February 22, 2005, the criteria for the 
assignment of a separate 10 percent rating for residuals of a 
laceration of the right index finger, based on neurological 
manifestations, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the rating assignment of 
the bilateral hearing loss, and as such, represents a 
"downstream" issue as referenced in VAOPGCPREC 8-2003 
(December 22, 2003), a precedent opinion of VA's General 
Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2005)).  The opinion states 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  With regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided as to the original claim for service connection for 
residuals of a laceration of the right index finger, and as 
such, the higher rating issue on appeal falls within the 
exception for the applicability of 38 U.S.C.A. § 5103(a).

In any case, VCAA notice was sent to the veteran following 
the RO decision in March 2003, and, as explained herein 
below, the VCAA notice complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  The Board 
finds that the timing of the VCAA notice is not prejudicial 
to the veteran because it was sent prior to the transfer of 
the case to the Board for appellate consideration in May 
2005, and the veteran was offered ample opportunity to 
present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in June 2004, the RO 
advised the veteran of what was required to prevail on his 
claim for a higher rating, what specifically VA had done and 
would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to send any 
evidence in his possession that pertained to his claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in March 2003 setting forth the general 
requirements of applicable law pertaining to claims for a 
higher rating, and was advised as to the nature of the 
evidence necessary to substantiate his claim.  In the rating 
decision, the RO also informed the veteran of the reasons for 
its determination and the evidence it had considered in its 
decision.  The general advisements were reiterated in the 
statement of the case issued in June 2003, whereby the RO 
notified the veteran of the assignment of a compensable 
rating for his disability and of the reasons therefor, and 
the supplemental statement of the case issued in April 2005.  
The supplemental statement of the case also contained the 
regulations promulgated in light of the VCAA and the United 
States Code cites relevant to the VCAA.  The statement of the 
case and supplemental statements of the case also provided 
the veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through these documents, the RO informed the veteran of 
the information and evidence needed to substantiate his 
claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim for a higher rating, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained the veteran's service medical 
records and private treatment records identified by him.  He 
has not identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
examinations in January 2003 and February 2005, to evaluate 
the etiology, nature, and severity of his right finger 
disability.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.

Although the criteria for evaluating scars and limitation of 
motion of a single finger underwent revision during the 
pendency of this claim, Diagnostic Codes 7804, 7805, and 5229 
were not substantively changed.  Thus, one version is not 
more favorable than the other.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Further, the notice of the rating criteria 
under Diagnostic Code 5229 satisfies due process with respect 
to applying Diagnostic Code 7805 in the context of limitation 
of function of the right index finger.  In light of the 
foregoing, the veteran is not prejudiced by the Board 
proceeding to adjudicate this claim.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Ever since service connection was established, the veteran's 
service-connected residuals of a laceration of the right 
index finger has been rated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5229, for limitation of 
motion of the index finger.  A 10 percent rating is the 
maximum allowable under Code 5229.  Another potentially 
applicable Diagnostic Code is 5225, for unfavorable or 
favorable ankylosis of the index finger, but here again the 
veteran is presently evaluated at the maximum allowable under 
the code.  The Note in Code 5225, however, provides that 
consideration should be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
(The Note of Code 5225, prior to its revision, indicates that 
extremely unfavorable ankylosis is rated as amputation.)  The 
clinical findings on the VA examinations conducted in January 
2003 and February 2005 do not demonstrate ankylosis of the 
right index finger, resulting limitation of motion of other 
fingers of the right hand, or interference with the overall 
function of the right hand.  The most current examination, in 
fact, shows full active and passive range of motion of the 
right index finger, as well as the ability to push, pull, and 
write with the right hand.  The only difficulty noted was in 
relation to manipulating small objects with the right index 
finger alone.  

The Board has considered the veteran's report at the time of 
the VA examinations of constant weakness in the right index 
finger and flare-ups in cold temperatures.   The VA examiner 
in January 2003 noted no motion limitations but persistent 
weakness in the right index finger at all times.  His 
strength in that finger was found to be 4/5 when compared to 
the other fingers of the right hand.  Similar findings were 
noted at the time of the February 2005.  The VA examiner in 
February 2005 further noted that it was not known to what 
extent, if any, the range of motion or joint function was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  The 
diagnosis was weakness and deformity of the right index 
finger.  In sum, there is no objective evidence to show that 
pain on use or during flare-ups results in additional 
functional limitation to the extent that the right index 
finger disability would be more than 10 percent disabling 
under the limitation-of-motion codes (i.e., more than 
unfavorably ankylosed, or equivalent to amputation).  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran's representative has argued that the VA 
examination of February 2005 was inadequate to the extent 
that the veteran believed arthritis had developed in his 
right index finger and no X-rays were taken at the time of 
the examination.  However, even if X-rays were taken and 
showed the presence of traumatic arthritis in the right index 
finger, a higher rating would still not be in order.  
Arthritis, due to trauma, substantiated by X-ray findings are 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by X-ray findings 
are rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
38 C.F.R. § 4.71a, Code 5003.  The veteran is currently 
evaluated under the diagnostic code for limitation of motion 
of the right index finger.  Thus, application of Code 5003 
would not afford a separate, or higher, evaluation in 
relation to his right index finger disability.  

The Board has considered the applicability of the diagnostic 
codes pertaining to evaluation of scars.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (or Codes 7803-7805, 
prior to the revisions).  However, based on the objective 
medical evidence, particularly the VA examination report of 
February 2005, a higher, or separate, rating under such codes 
is not in order.  In sum, there are no clinical findings in 
the record to indicate tenderness, adherence, skin breakdown, 
underlying tissue loss, inflammation, keloid, edema, or 
limitations by the right index finger scar itself.  
Additionally, the scar was described as a linear scar that 
measured 4 cm. by 1 mm., and thus was not a deep scar that 
exceeded 6 square inches.

The Board has also considered whether a separate rating may 
be assigned for nerve damage under Diagnostic Code 8515.  The 
VA examinations indicate that the veteran is right hand 
dominant.  Under Code 8515, for a major (dominant) extremity, 
a 10 percent rating is warranted for mild, incomplete 
paralysis of the median nerve, and a 30 percent rating is 
warranted for moderate, incomplete paralysis.  When the 
involvement is wholly sensory the rating should be for the 
mild, or at the most, the moderate degree.  38 C.F.R. § 
4.124a, Preamble.  On the VA examination conducted on 
February 22, 2005, there was a finding of reduced pin 
sensation at the base of the right index finger, which 
demonstrated wholly sensory involvement.  The examiner 
diagnosed the veteran with injury to the right index finger 
with minimal residual deficit and without significant 
interference with activities of daily living.  Overall, the 
findings more nearly approximate mild, incomplete paralysis 
of the median nerve, warranting a separate 10 percent rating 
from the time of the February 2005 VA examination.  Because 
the nerve involvement is limited to a small branch of the 
median nerve, which affects one finger, and has been 
described as representing minimal residual deficit without 
significant interference in activities of daily living, the 
findings do not approximate or equate to the criteria for a 
20 percent rating (i.e., moderate, incomplete paralysis).  

The assignments of a separate 10 rating (for neurological 
involvement) and the existing 10 percent rating (for 
orthopedic involvement) combine for a rating of 20 percent.  
See 38 C.F.R. § 4.25, Combined Ratings Table.  Under 38 
C.F.R. § 4.68, the combined rating for disabilities of the 
extremity cannot exceed the rating for amputation at the 
elective level were amputation to be performed.  The maximum 
schedular rating for amputation of an index finger with 
metacarpal resection (more than one-half the bone lost) is 30 
percent, and without metacarpal resection (at proximal 
interphalangeal joint or proximal thereto) is 20 percent.  
Accordingly, the veteran's right index finger disability is 
limited by 38 C.F.R. § 4.68 to a rating no higher than 20 
percent, were amputation performed without metacarpal 
resection.    

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), whether or not the veteran raised them.  For 
example, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is not warranted.  While the Board does not have 
the authority to assign an extraschedular rating in the first 
instance, there is, in any case, no basis for the Board to 
refer the case to designated VA officials for consideration 
of an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  There is no objective evidence, or statement 
from the veteran, to the effect that his right index finger 
disability presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Therefore, the degree 
to which the veteran's right finger disability impairs him 
industrially has been adequately contemplated in the 
percentage schedular evaluation assigned for that disability 
(see 38 C.F.R. §§ 3.321(a), 4.1), and referral of the case 
for consideration of an extraschedular evaluation is not 
warranted.  In short, the Board finds no basis upon which to 
assign a higher disability evaluation.

The Board notes that this is an initial rating case, and 
consideration has been given to the propriety of "staged 
ratings" for the condition over the period of time since 
service connection became effective.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board 
concludes, that the evidence shows that the veteran's right 
index finger disability is appropriately evaluated with (1) a 
10 percent rating for orthopedic manifestations, from the 
effective date of service connection in December 2001 and 
throughout the appeal period, and (2) a separate 10 percent 
rating for neurological manifestations, from the date of the 
February 2005 VA examination.  In arriving at that 
determination Board has considered all the evidence of 
record, consistent with the Court's decision in Fenderson.

In sum, the Board finds that a higher schedular rating for 
the veteran's service-connected right index finger 
disability, evaluated on the basis of orthopedic 
manifestations, is not warranted in this case.  As the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent on that particular basis, the 
benefit-of-the-doubt rule does not apply, and the claim to 
this extent must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  However, the Board does 
find that there is a basis for the assignment of a separate 
rating of 10 percent for residuals of a laceration of the 
right index finger, based on neurological manifestations, 
beginning February 22, 2005.  38 U.S.C.A. § 5107(a).  


ORDER

An initial rating in excess of 10 percent for residuals of a 
laceration of the right index finger, evaluated on the basis 
of orthopedic manifestations, is denied.  

A separate rating of 10 percent for residuals of a laceration 
of the right index finger, evaluated on the basis of 
neurological manifestations, from the date of the February 
2005 VA examination, is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


